Case 20-34576-KLP   Doc 139    Filed 07/21/21 Entered 07/21/21 16:30:27   Desc Main
                              Document      Page 1 of 4
Case 20-34576-KLP   Doc 139    Filed 07/21/21 Entered 07/21/21 16:30:27   Desc Main
                              Document      Page 2 of 4
Case 20-34576-KLP   Doc 139    Filed 07/21/21 Entered 07/21/21 16:30:27   Desc Main
                              Document      Page 3 of 4
Case 20-34576-KLP   Doc 139    Filed 07/21/21 Entered 07/21/21 16:30:27   Desc Main
                              Document      Page 4 of 4
